COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-166-CV
 
IN RE BRIAN ARMSTRONG                                                     RELATORS
AND SHAWNDI LYNN HATFIELD                                                            
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered ARealtors= Motion
For Rehearing Petition For Writ Of Mandamus,@ AReal
Party In Interest Rosenthal Retirement Planning, L.P.=s
Response To Motion For Rehearing Petition For Mandamus And Cross Petition For
Mandamus And Brief In Support Thereof,@ and ARelators= Reply
To Real Party In Interest, Rosenthal Retirement Planning, L.P.=s
Response To Motion For Rehearing Petition For Writ Of Mandamus And Cross
Petition For Mandamus And Brief In Support@ and is
of the opinion that relief should be denied. 
Accordingly, it is the opinion of the court that the motion for
rehearing and cross-petition for writ of mandamus should be and are hereby
denied and that the opinion of April 25, 2008 stand unchanged.  




Costs of
this original proceeding shall be taxed to the party incurring the same, for
which let execution issue.
 
 
SUE WALKER
JUSTICE
 
 
PANEL 
M:  LIVINGSTON, GARDNER, and
WALKER, JJ. 
 
GARDNER, J. would grant.
 
DELIVERED: 
July 15, 2008.    




    [1]See
Tex. R. App. P. 47.4.